                                        Case 6:16-cv-00173-RP-AWA Document 889-1 Filed 08/07/20 Page 1 of 3
                                                                                       EXHIBIT A
                                                                      Plaintiffs' Preliminary Witness List
*witness included by Baylor for 1 or more Jane Does                                    **witness included by Baylor for 10 + Jane Does
Plaintiffs' Primary Witnesses                                                                       Witness listed by Plaintiffs' for all Jane Does 1‐15
              Witness:                     JD 1       JD 2    JD 3     JD 4    JD 5     JD 6       JD 7      JD 8       JD 9       JD 10     JD 11         JD 12   JD 13   JD 14   JD 15
Alejandro, Juan*                               X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Bradshaw, Ronald *                             X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Crawford, Patty**                              X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Deats, Shelly                                  X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Doak, Jim                                      X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Genous, Lori*                                  X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Holmes, Chris                                  X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Jackson, Kevin**                               X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Marsh, James**                                 X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
McCraw, Bethany**                              X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Murdock, David*                                X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Nicholson, Brian*                              X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Ramsower, Reagan                               X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Scott, Martha Lou**                            X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Stern, Sharon**                                X          X       X        X       X        X          X         X          X          X         X             X       X       X       X
Clements, Jerry K.                             X                  X        X                                     X          X          X         X             X       X       X       X
Gray, J. Cary                                  X                  X        X                                     X          X          X         X             X       X       X       X
Hord, Dan                                      X                  X        X                                     X          X          X         X             X       X       X       X
Murff, Ronald                                  X                  X        X                           X         X          X          X         X             X       X       X       X
Stewart, Philip W.                             X                  X        X                                     X          X          X         X             X       X       X       X
Stone, R. Dary                                 X                  X        X      X         X          X         X          X          X         X             X       X       X       X
Willis, Richard                                X                  X        X                                     X          X          X         X             X       X       X       X
Whelan, John*                                  X         X       X        X                                       X         X          X         X            X       X       X       X
Arterburn, Don                                 X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Bradshaw, Paul                                 X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Davis, Elizabeth                               X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Davis, Tommye Lou                              X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Fogleman, Lori                                 X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Garland, David*                                X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Helpert, Kevin*                                X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Hill, Tom                                      X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Howell, Brent*                                 X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Jones, Buddy                                   X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Kamperman, Carrolle *                          X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Leeper, Karla                                  X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Livingstone, Linda                             X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
McCaw, Ian                                     X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Null, Wesley*                                  X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Patulski, Todd                                 X         X       X        X       X         X          X          X         X          X         X            X       X       X       X
Richardson, Ryan                               X         X       X        X       X          X         X          X         X          X         X            X       X       X       X
                                    Case 6:16-cv-00173-RP-AWA Document 889-1 Filed 08/07/20 Page 2 of 3


Sloan, Robert                          X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
Trevathan, Edwin                       X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
Allison, Joel T                        X           X     X                        X   X       X   X       X   X   X   X
Allison, Miles Jay                     X           X     X                X       X   X       X   X       X   X   X   X
Burchett, Matt*                        X           X     X    X     X     X       X   X       X   X       X   X   X   X
Burleson, Blake*                               X                                  X                       X       X
Burleson, Burt                                 X                    X             X               X       X       X   X
Cooper, Trenia*                                    X     X                            X       X   X       X       X   X
Counseller, Jeremy                     X           X     X                        X   X       X   X       X   X   X   X
Davis, Molly*                          X           X     X                        X   X       X   X       X   X   X   X
Elrod, Jennifer Walker                 X           X     X                        X   X       X   X       X   X   X   X
Gochis, Cheryl                         X       X   X     X                        X   X       X   X       X   X   X   X
Hall, Yoshiko*                         X           X     X                        X   X       X   X       X   X   X   X
Harper, David                                            X
Hernandez, Macarena                                                                                   X
Hicks, Brandyn*                        X           X     X                        X   X       X   X       X   X   X   X
Holgersson, Migdalia*                                                         X
Hughes, Carolyn*                                                                              X   X       X       X   X
Hurd, Mark                             X           X     X                        X   X       X   X       X       X   X
Ivy, Becky                             X       X   X     X                        X   X       X   X       X   X   X   X
James, Lee Ann*                                                                   X   X                   X           X
Jarrell, Sarah*                                X                                      X           X
Knowles, Kandy*                        X           X     X          X             X   X       X   X       X   X   X   X
Lyons, Gabrielle                                   X     X                        X           X   X       X       X   X
MacMaster, Lisa *                      X
Marsh-Bell, Monique*                   X           X     X                        X   X       X   X       X   X   X   X
McGregor, F.B. “Bob” Hon. (Ret.)*                                                 X           X   X       X       X   X
McPherson, Sarah                       X           X                X             X           X   X       X   X   X   X
McRary, Ian*                                                                  X
Noble, Mike*                                                                          X       X   X       X       X   X
Priest, Pattilinn                      X       X   X     X                        X   X       X   X       X   X   X   X
Ritter, Sarah Dorrell*                 X       X   X     X                        X   X       X   X       X       X   X
Sheldon, Kristen                           X
Splane, Sonya*                                                                            X
Starr, Ken                             X       X   X     X          X             X   X       X   X       X   X   X   X
Tucker, Kristen*                                                                  X   X                   X       X   X
Welch, Doug                            X       X   X     X                X       X   X       X   X       X   X   X   X
Wigtil, Brad**                         X           X     X                        X   X       X   X       X   X   X   X
Wills, Patrice                         X                                                              X
Wood, Emma                             X           X     X                        X   X       X   X       X   X   X   X
Wooten, Cheryl**                       X           X     X                        X   X       X   X       X   X   X   X
JD 1                                   X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
JD 10                                  X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
JD 11                                  X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
JD 12                                  X       X   X     X    X     X     X       X   X       X   X       X   X   X   X
                                 Case 6:16-cv-00173-RP-AWA Document 889-1 Filed 08/07/20 Page 3 of 3


JD 13                                X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 14                                X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 15                                X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 2                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 3                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 4                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 5                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 6                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 7                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 8                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
JD 9                                 X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Bunting Personnel                    X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Margolis Healy                       X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Cozen O'Connor                       X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Pepper Hamilton Attys et al          X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Ketchum Personnel                    X          X         X         X         X         X         X         X         X         X         X         X         X         X         X
Parents                                                         X
Parents                                                                                                                     X
Friend of Jane Doe 3                                  X
Fulcher, Alexandra*                                                                                                                      X
Friend of Jane Doe 1                  X
Expert Witnesses                  In addition, Plaintiffs anticipate there will be no less than 8 expert witnesses in different subject matter, who testimony will be extensive and
Individual treating Healthcare
Professionals                     Numerous Plaintiffs have treating healtcare providers.

                                               Deposition testimony will hopefully limit the need for all of the above witnesses.
